Case 20-70115-hdh11 Doc 30 Filed 07/14/20             Entered 07/14/20 17:08:35        Page 1 of 4



Michael S. Held
State Bar No. 09388150
Vienna F. Anaya
State Bar No. 24091225
JACKSON WALKER LLP
2323 Ross Avenue, Suite 600
Dallas, TX 75201
(214) 953-6000 – Telephone
Email: mheld@jw.com
Email: vanaya@jw.com

Counsel to CrossFirst Bank

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                 WICHITA FALLS DIVISION

 IN RE:                                                   § CHAPTER 11
                                                          §
 BOWIE REAL ESTATE HOLDINGS, LP                           § CASE NO. 20-70115-hdh11
                                                          §
                                                          §
           DEBTOR.                                        §

  AMENDED CERTIFICATE OF SERVICE TO CROSSFIRST BANK’S MOTION TO
  DISMISS THE DEBTOR’S CHAPTER 11 BANKRUPTCY CASE PURSUANT TO 11
 U.S.C. §1112(B)(1) AND CROSSFIRST BANK’S MOTION FOR RELIEF FROM STAY

        I hereby certify that a copy of CrossFirst Bank’s Motion to Dismiss the Debtor’s Chapter

11 Bankruptcy Case Pursuant to 11 U.S.C. § 1112(b)(1) (the “Motion to Dismiss”) [ECF No. 26]

and CrossFirst Bank’s Motion for Relief from Automatic Stay (the “Motion for Relief from Stay”)

[ECF No. 27] was served (a) upon all parties of record via ECF electronic notice on July 10, 2020,

and (b) by regular first class mail on July 13, 2020 where electronic service was not possible on the

Matrix attached hereto.




26317237
Case 20-70115-hdh11 Doc 30 Filed 07/14/20   Entered 07/14/20 17:08:35       Page 2 of 4




Dated: July 14, 2020

                                            Respectfully submitted,

                                            Jackson Walker LLP
                                            2323 Ross Avenue, Suite 600
                                            Dallas, Texas 75201
                                            Telephone: (214) 953-6000
                                            Facsimile: (214) 953-5822

                                            /s/ Michael S. Held
                                            Michael S. Held
                                            State Bar No. 09388150
                                            (214) 953-5859 – direct dial
                                            (214) 661-5822 –fax
                                            Email: mheld@jw.com

                                            Vienna F. Anaya
                                            State Bar No. 24091225
                                            (214) 953-6047 – direct dial
                                            (214) 661-5822 – fax
                                            Email: vanaya@jw.com

                                            ATTORNEYS          FOR         CROSSFIRST
                                            BANK




26317237
               Case 20-70115-hdh11 Doc 30 Filed 07/14/20                       Entered 07/14/20 17:08:35              Page 3 of 4
Label Matrix for local noticing                      Bowie Real Estate Holdings, LP                       Montague County & Bowie ISD
0539-7                                               4851 LBJ Fwy, Ste 150                                c/o Perdue Brandon Fielder
Case 20-70115-hdh11                                  Dallas, TX 75244-6004                                PO Box 8188
Northern District of Texas                                                                                Wichita Falls, TX 76307-8188
Wichita Falls
Tue Jul 14 17:05:03 CDT 2020
Quilling, Selander, Lownds, Winslett & Moser         1100 Commerce Street                                 Bowie Independent School District
2001 Bryan Street                                    Room 1254                                            100 W. Wichita St.
Suite 1800                                           Dallas, TX 75242-1305                                Bowie, TX 76230-5416
Dallas, TX 75201-3070


Bowie Independent School District                    City of Bowie                                        Comptroller of Public Accounts
c/o Perdue Brandon Fielder                           304 Lindsey St.                                      C/O Office of the Attorney General
PO Box 8188                                          Bowie, TX 76230-4912                                 Bankruptcy - Collections Division MC-008
Wichita Falls, TX 76307-8188                                                                              PO Box 12548
                                                                                                          Austin TX 78711-2548

CrossFirst Bank                                      Hashmi Law Group                                     Hitachi Capital America Corp.
2021 McKinney Avenue, Ste 800                        4851 LBJ Fwy, Suite 150                              7808 Creekridge Circle
Dallas, TX 75201-3346                                Dallas, TX 75244-6004                                Edina, NM 55439-2647



Jackson Walker LLP                                   Mark Weisbart, Trustee for NAHS Real Estate,         Montague County
Attn Kelly Hodge, Esq                                12770 Coit Road, Suite 541                           c/o Perdue Brandon Fielder
2021 McKinney Ave., Ste 800                          Dallas, Texas 75251-1366                             PO Box 8188
Dallas, TX 75201-3346                                                                                     Wichita Falls, TX 76307-8188


Montague County Tax Authority                        Perdue Brandon Collins & Mott LLP                    (p)US PREMIUM FINANCE
PO Box 8                                             900 8th St., Suite 1100                              280 TECHNOLOGY PARKWAY
Montague, TX 76251-0008                              Wichita Falls, TX 76301-6812                         SUITE 200
                                                                                                          NORCROSS GA 30092-2990


United States Trustee                                William Kincaid                                      Yam Capital, LLC
1100 Commerce Street                                 802 Gray St.                                         c/o Jay Krystinik
Room 976                                             Bowie, TX 76230                                      Reed Smith, LLP
Dallas, TX 75242-0996                                                                                     2850 N. Harwood, Suite 1500
                                                                                                          Dallas, Texas 75201-2640

John Paul Stanford
Quilling, Selander, Lownds, et al
2001 Bryan St., Suite 1800
Dallas, TX 75201-3071




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


US Premium Finance
280 Technology Pkwy, Ste 200
Norcross, GA 30092
               Case 20-70115-hdh11 Doc 30 Filed 07/14/20                         Entered 07/14/20 17:08:35            Page 4 of 4


                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)CrossFirst Bank                                   End of Label Matrix
                                                     Mailable recipients    21
                                                     Bypassed recipients     1
                                                     Total                  22
